Citation Nr: 0412135	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision, which granted an 
increased rating, from 10 percent to 30 percent, for service-
connected PTSD, effective October 1, 2001.  The RO also 
assigned a temporary 100 percent rating for PTSD for the 
period June 26, 2001 through September 2001, based on 
hospital treatment of PTSD pursuant to 38 C.F.R. § 4.29 
(2003).  The veteran appealed for a rating in excess of 30 
percent.  Subsequently, in a decision dated in May 2003, the 
RO granted a 50 percent rating for PTSD, effective October 1, 
2001.  The veteran continued his appeal for a higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement received in March 2003 the veteran's 
representative indicated that the veteran was seeking an 
increased rating for each of his service-connected 
disabilities.  The questions of entitlement to increased 
ratings for malaria and for diabetes mellitus have not been 
addressed and are referred to the RO for appropriate action.

In a letter dated in February 2004, the Board informed the 
veteran that VA had revoked the authority of his private 
attorney to represent claimants before VA, effective July 28, 
2003.  The Board informed the veteran that he could represent 
himself, appoint an accredited veterans' service organization 
to represent him, or appoint a different private attorney or 
"agent" to represent him.  The veteran responded in March 
2004, indicating that he wanted to represent himself and 
requesting that the Board proceed with his appeal.  

The issue of entitlement to a TDIU is being remanded to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  PTSD is shown to be productive of a disability picture 
that more nearly approximates that of occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships, but 
without evidence of total occupational and social impairment 
due to such symptoms such as any gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; any inability to perform 
activities of daily living; or any disorientation to time or 
place or memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
rating, and no more, for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the veteran's rating 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  The Board observes that VA's Office of 
General Counsel has determined that the fourth element of the 
notice requirement as proposed in Pelegrini is dictum and not 
binding on VA.  That is, General Counsel has opined that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not 
require VA to send additional notice in order to request that 
a claimant provide any evidence in his possession pertaining 
to the claim, and do not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-04 (February 24, 
2004).  This opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003). 

In this case, the veteran was apprised of the VCAA and its 
impact on his claim by letter dated in September 2001, prior 
to issuance of the rating action on appeal.  In that letter, 
VA informed the veteran of the specific assignment of 
responsibility for obtaining federal versus private or other 
types of evidence for consideration in connection with his 
appeal.  The September 2001 letter did request that the 
veteran furnish any additional information RO evidence that 
he would like VA to obtain in regard to his claim.  Also, the 
veteran was provided with a copy of the original rating 
decision dated in July 2002 setting forth the general 
requirements of applicable law pertaining to the assignment 
of a rating for PTSD, and was advised as to the nature of the 
evidence necessary to substantiate his claim for an increase.  
The general advisement was reiterated in the statement of the 
case issued in February 2003 (which also contained the 
regulations promulgated in light of the VCAA), and in a 
supplemental statement of the case issued in May 2003.  The 
statement of the case issued in February 2003, and the 
supplemental statement of the case issued in May 2003 also 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied in regard to the claim 
decided herein, any error in not providing a single notice to 
the veteran covering all content requirements is harmless 
error.  Thus, the veteran has been afforded appropriate 
notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA sought to 
obtain all VA treatment records referenced by the veteran.  
Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d).  
The veteran was afforded VA medical examinations in October 
2001 and April 2003, conducted by medical care professionals 
who rendered relevant opinions regarding the nature and 
severity of the veteran's PTSD.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claims.  Moreover, the veteran 
declined the opportunity for a personal hearing.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  

Given the extensive development undertaken by the RO and the 
fact that the veteran has identified no other evidence to 
obtain relevant to his claim, the Board finds that the record 
is ready for appellate review.  In sum, to allow the appeal 
to continue would not be prejudicial error to the veteran.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).

II.  Merits of the Claim for an Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  Furthermore, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires:  occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires:  occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires:  total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A review of the record shows that the veteran's service-
connected PTSD has been rated 50 percent disabling under 
Diagnostic Code 9411 since October 2001.  He contends that 
his condition is more disabling than is reflected by the 
current rating and warrants a higher rating under the Rating 
Schedule.  

VA outpatient records dated in 2000 and 2001 show that the 
veteran received treatment for PTSD, polysubstance abuse, and 
depression and that he reported symptoms to include panic 
attacks and difficulty managing anger.  He was admitted to 
the hospital from June 26, 2001 to September 27, 2001.  At 
that time it was noted that he had a history of auditory and 
visual hallucinations, but that he was not interested in 
seeing a physician about them (he wanted time to consider 
what he really believed about their origin and meaning).

At the time of an October 2001 VA examination, the veteran 
was clean and well groomed.  He complained of frequent panic 
attacks.  He also reported that he "sees things" and people 
moving and observing him.  He stated that he could not 
tolerate crowds.  He noted depression, poor sleep, and 
increasing anhedonia.  He admitted to drinking to stay calm 
and to get rid of tremors.  On mental status examination, 
there was no impairment of thought process or communication.  
The veteran was oriented to place, person, and time.  His 
speech was relevant and logical, but the rate was slow.  
There were no delusions or hallucination.  He complained of 
intermittent sleep problems and nightmares.  He indicated 
that medication was helping  him, especially with anxiety 
attacks.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) scale score of 51.  The examiner also noted 
that, in terms of psychosocial problems, the veteran's 
depression and PTSD symptoms were worsening.  The examiner 
recommended an intensive chemical dependency or alcohol 
treatment program for the veteran, and stated that if he was 
able to abstain from alcohol his GAF, or functioning, level 
would be higher.  

At the time of an April 2003 VA examination, the veteran was 
casually dressed and groomed.  He reported episodes of 
overwhelming anxiety, panic attacks, an inability to be 
around other people and crowds, feelings of paranoia, 
difficulty sleeping, difficulty with anger management, and 
hallucinations.  The examiner noted that the veteran had 
retired in his 50s.  On mental status examination, the 
veteran was cooperative and maintained good eye contact.  He 
was alert and oriented times three.  His cognition was 
grossly intact.  His affect was constricted and his speech 
was fluent with normal rate, rhythm and volume.  There was no 
suicidal or homicidal ideation, but there was evidence of 
paranoid thoughts consistent with hyperarousal symptoms.  His 
thought processes were organized.  The examiner noted that 
the veteran was not a danger to himself or others and that he 
was competent to control his own finances.  The veteran 
endorsed auditory and visual hallucination consistent with 
re-experiencing symptoms.  His insight and judgment were 
good.  The VA examiner assigned a GAF score of 41 and stated 
that it was directly related to the impairment caused by the 
veteran's PTSD symptoms.  The examiner remarked that the 
veteran's avoidant and hypervigilant symptoms interfered with 
family relationships and his ability to interact 
appropriately in social settings, as demonstrated at church 
or in the grocery store.  The examiner stated that the 
veteran was experiencing flashbacks in the form of auditory 
and visual hallucinations that have also impaired his ability 
to relate to others.  The examiner commented that the 
veteran's history of alcohol and drug use had no effect on 
his current ability to function due to abstinence for greater 
than three years, and that the veteran's development of 
depressive symptoms, best described as mood disorder, were 
directly related to his chronic and untreated PTSD symptoms.  
The examiner concluded that the GAF score reflected severe 
stressors in the veteran's interpersonal/social relationships 
that had been affected directly by his PTSD symptoms.  

After a careful review of the record, the Board concludes 
that the medical evidence supports the assignment of a 70 
percent rating for the veteran's PTSD. 

First, the Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging between 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The record shows a decrease in the veteran's GAF score, from 
51, the lowest end of the range indicating only moderate 
disability, to 41, the lowest end of the range indicating 
only serious disability.  Furthermore, although the GAF of 51 
assigned in October 2001 reportedly could have been higher 
but for the veteran's alcohol dependence, the April 2003 
examiner specifically noted that the assigned GAF of 41 
represented impairment caused solely by PTSD symptoms.  This 
evidence supports a finding that the veteran's PTSD worsened 
in the intervening period.  

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.

Thus, the Board next notes that the VA medical reports 
reflect that PTSD symptoms are of such severity as to affect 
the veteran's everyday life and his ability to function to a 
degree that more nearly approximates the criteria for the 
assignment of a 70 percent rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Specifically, the medical evidence 
concludes that symptoms such as panic attacks, anxiety, 
paranoia, sleep problems, hallucinations and anger management 
directly affect the veteran's interpersonal and social 
interactions on a daily basis.  

In considering whether the veteran's PTSD meets the schedular 
criteria for a 100 percent rating under Diagnostic Code 9411, 
however, the Board notes that the April 2003 examiner pointed 
primarily to a social impact of the veteran's PTSD symptoms, 
and, notably, there is no objective showing that his 
impairment is manifested by such symptoms as gross impairment 
in thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In fact, the 
evidence shows the veteran to be well groomed, fully 
oriented, with intact cognitive functioning.  Although the 
veteran is avoidant of crowds and exhibits paranoia, he has 
not demonstrated any grossly inappropriate behavior, or shown 
that he is unable to perform activities of daily living or 
that he presents any danger to himself or others.   

In short, the veteran does not demonstrate most of the 
criteria listed as warranting a 100 percent rating assignment 
under the Rating Schedule.  The veteran's PTSD has therefore 
not shown to be of such severity as to affect his life and 
his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 100 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that PTSD results in occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships so as to 
more nearly approximate the criteria for a 70 percent rating.  
However, as the preponderance of the evidence is against 
entitlement to a rating higher than 70 percent.  
38 U.S.C.A. § 5107.


ORDER

An increased rating to 70 percent, and no more, for service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary funds.  


REMAND

In March 2003, the veteran submitted the TDIU claim, alleging 
that his service-connected disabilities of PTSD and diabetes 
mellitus prevented him from securing or following any 
substantially gainful occupation.  The RO denied the 
veteran's TDIU claim in a May 2003 rating decision.  The 
veteran, through his private attorney at the time, expressed 
disagreement with that decision in correspondence received 
May 2003.  When there has been an initial RO adjudication of 
a claim and a timely notice of disagreement has been filed as 
to its denial, thereby initiating the appellate process, the 
claimant is entitled to a statement of the case.  As the RO 
has not issued a statement of the case pertinent to the 
veteran's rating claim, a remand is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the veteran on the issue of 
entitlement to a TDIU.  The veteran should 
be advised of the time limit in which he 
can perfect an appeal to the Board on this 
issue by filing a substantive appeal.  See 
38 C.F.R. § 20.302.  If, and only if, an 
appeal is perfected on this issue, should 
it be certified to the Board for further 
appellate review.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



